Case: 13-20762          Document: 00512663187           Page: 1      Date Filed: 06/13/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                        No. 13-20762                             June 13, 2014
                                      Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
BOBIE KENNETH TOWNSEND,

                                                        Plaintiff-Appellant
v.

BANK OF AMERICA, N.A., Successor By Merger to BAC Home Loans
Servicing, L.P., formerly known as Countrywide Home Loans Servicing, L.P.;
FEDERAL NATIONAL MORTGAGE ASSOCIATION; ANY AND ALL
KNOWN OR UNKNOWN DOE ENTITIES 1-10,

                                                        Defendants-Appellees




                      Appeal from the United States District Court
                           for the Southern District of Texas
                                USDC No. 4:12-CV-3568


Before WIENER, OWEN, and HAYNES *, Circuit Judges.
PER CURIAM: **

       Plaintiff-Appellant, Bobie Kenneth Townsend, proceeding pro se,
appeals the district court’s October 23, 2013 Final Judgment that granted
Defendants-Appellees’ summary judgment motion and dismissed with
prejudice all of Townsend’s claims and related motions, and the court’s


       *   Judge Haynes concurs in the judgment only.
       ** Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be

published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.
    Case: 13-20762     Document: 00512663187     Page: 2   Date Filed: 06/13/2014



                                  No. 13-20762
November 26, 2013 Memorandum and Order that denied Townsend’s several
post-judgment motions and objections. In its initial Memorandum and Order,
the district court addressed Townsend’s Motion for Reconsideration, Plea to
Jurisdiction, and Motion for Summary Judgment, and his Claim to Quiet Title,
as well as Defendants-Appellees’ Cross Motion for Summary Judgment. In its
subsequent Memorandum and Order, the district court addressed Townsend’s
Objection, Motion to Amend, Motion for New Trial, and Motion to Alter or
Amend Judgment. We affirm the judgments and orders of the district court
for the reasons set forth in its Memorandum and Order of October 23, 2013,
and in its additional Memorandum and Order of November 26, 2013.

      This appeal is the culmination of a saga that began in June 2004 with
Townsend’s purchase of residential property in Conroe, Texas, including his
execution of a promissory note secured by a deed of trust. This was followed
by Townsend’s tax protest in the form of refusing to pay his 2006 and 2007
property taxes on that real estate. That in turn led to this protracted litigation
which eventually resulted in the district court’s 2013 judgments and orders
that Townsend appeals here.

      Just as the Defendant-Appellees patiently addressed Townsend’s largely
baseless pleadings and assertions, and just as the district court patiently
addressed his numerous claims and contentions, we have patiently reviewed
the record on appeal, including the briefs of the parties and both of the district
court’s memoranda and orders. Our review leads us to conclude that there is
no merit in any of Townsend’s contentions on appeal. Neither do they warrant
further discussion or explanation. Accordingly, the judgments of the district
court are, in all respects,

AFFIRMED.


                                        2